
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2110
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 427 North Street in Taft, California, as the
		  Larry S. Pierce Post Office.
	
	
		1.Larry S. Pierce Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 427 North Street in Taft, California, shall be known and
			 designated as the Larry S. Pierce Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Larry S.
			 Pierce Post Office.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
